DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

3.  Claims 1, 3-9, 11-25, 29-33, 37-41 are pending.

4.  SEQ ID NO: 7 (CD38ecd (hinge VPRDCGCKPCICT)-Fc-10H) and SEQ ID NO: 12 (CD38ecd-(linker-GGGSGGGSGGGS)-Fc-10H) are free from the prior art.   

While the prior of  Chapuy et al ‘Resolving the daratumumab interference with blood compatibility testing’, (Transfusion., 55(6pt2), 1545–54, 2015) teach the use of recombinant soluble human CD38 (obtained from R&D Systems) to neutralize Daratumamab (DARA). The recombinant soluble human CD38 (R&D Systems) comprising Val43-Ile300 obtained from GeneBan accession No. P28907, with a C-terminal 6-His tag.  However, the soluble CD38 (aa 43-300) disclosed in the Accession No. P28907 has a single amino acid different at position D44P from the claimed SEQ ID NO: 7 and 12.  Further, SEQ ID NOs: 7 and 12 have too additional C-terminal proline residues that is not present in the recombinant soluble human CD38 taught by Chapuy et al/R&D systems/P28907.   

This is the alignment of SEQ ID NO: 7 with SEQ ID NO: 12. The bold residues are one that are distinguished from the prior art.  The underlined residues are the Hinge region/linker followed by Fc region and 10 PolyHis.

Qy          1 VDRWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNIT 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 VDRWRQQWSGPGTTKRFPETVLARCVKYTEIHPEMRHVDCQSVWDAFKGAFISKHPCNIT 60

Qy         61 EEDYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 EEDYQPLMKLGTQTVPCNKILLWSRIKDLAHQFTQVQRDMFTLEDTLLGYLADDLTWCGE 120

Qy        121 FNTSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTF 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 FNTSKINYQSCPDWRKDCSNNPVSVFWKTVSRRFAEAACDVVHVMLNGSRSKIFDKNSTF 180

Qy        181 GSVEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPD 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSVEVHNLQPEKVQTLEAWVIHGGREDSRDLCQDPTIKELESIISKRNIQFSCKNIYRPD 240

Qy        241 KFLQCVKNPEDSSCTSEIPPGVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKV 300  
              |||||||||||||||||||||     |      :||||||||||||||||||||||||||
Db        241 KFLQCVKNPEDSSCTSEIPPGGGGSGGGSGG-GSVPEVSSVFIFPPKPKDVLTITLTPKV 299

Qy        301 TCVVVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEF 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        300 TCVVVDISKDDPEVQFSWFVDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEF 359

Qy        361 KCRVNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITV 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        360 KCRVNSAAFPAPIEKTISKTKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITV 419

Qy        421 EWQWNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEK 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 EWQWNGQPAENYKNTQPIMDTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEK 479

Qy        481 SLSHSPGIHHHHHHHHHH 498
              ||||||||||||||||||
Db        480 SLSHSPGIHHHHHHHHHH 497


5.  Upon reconsideration, the Examiner has extended the search to cover the species of SEQ ID NO: 15 recited in claims 29-30. 

6. Claims 11-23, 37-38 and 40 are withdrawn from further consideration pursuant to 37
CFR 1.142(b), as being drawn to nonelected inventions.

7. Claims 1, 3-9 and 24-25, 29-33, 39  and 41 are under examination as they read on a fusion protein of CD38-Fc-10H comprising of SEQ ID NO: 7 or SEQ ID NO: 12.

8.  The previous rejections under 35 USC§112 (b) and (a) are hereby withdrawn in view of Applicant’s argument and amendment submitted 09/15/2022. 

 
9.  For clarity reasons, it is suggested that the “peptide” in claims 1,6, 7, be changes to the “polypeptide”, because the definition of “a peptide” is a short chain comprising up to 50 amino acids.  However, the claimed recombinant fusion protein comprising more than 50 amino acids.
 
10.  The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

11. Claim 29-32 are rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

(i)  Claim 24 limits the fusion protein to SEQ ID NOs: 7 and 12, however dependent claims 29-30 broaden the fusion protein to comprise the Fc of SEQ ID NO: 15.  Alignment of SEQ ID NO: 15 with either SEQ ID NO: 7 or SEQ ID NO: 12 show that the SEQ ID NO: 15 has additional N-terminal amino acids that are not found in the base sequences of SEQ ID NO: 7 and 12.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Alignment of SEQ ID NO:7 with SEQ ID NO: 15
Qy        260 PGVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWF 319
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 PGVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWF 83

Qy        320 VDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISK 379
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         84 VDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISK 143

Qy        380 TKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIM 439
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 TKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIM 203

Qy        440 DTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 488
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 DTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 252

Alignment of SEQ ID NO: 12 with SEQ ID NO: 15

Qy        273 SVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFVDDVEVHTAQTQPR 332
              :|||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         38 TVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWFVDDVEVHTAQTQPR 97

Qy        333 EEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKTKGRPKAPQVYTIP 392
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         98 EEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISKTKGRPKAPQVYTIP 157

Qy        393 PPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIMDTDGSYFVYSKLNV 452
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        158 PPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIMDTDGSYFVYSKLNV 217

Qy        453 QKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 487
              |||||||||||||||||||||||||||||||||||
Db        218 QKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 252


(ii) the recitation “SEQ ID NOs: 20, and SEQ ID NO: 21” in claim 32 fails to further limit claim 24, claim 24 is limited to the fusion protein comprising SEQ ID NO: 7 and SEQ ID NO: 12.  However, claim 32 broaden the scope of the fusion protein to include SEQ ID NO: 20 and 21.  


12. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.  Claims 5, 25, 29-32 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

a)  Claim 5 contains the trademark/trade name Darzalex.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Daratumumab and, accordingly, the identification/description is indefinite.

b) The recitation “the oligomerization tag” recited in claim 25, lacks sufficient antecedent basis in base claim 24.  Base claim 24 only recites a fusion protein. 

c) The recitation “the sequence of the immunoglobulin Fc region” in claims 29-30 lacks sufficient antecedent bases in base claim 24, base claim 24 only recites a fusion protein comprising a sequence of SEQ ID NO: 7 or SEQ ID NO: 12.  Further, SEQ ID NO: 15 does not correspond with the alignment of SEQ ID NOs: 7 and 12. (23 N-terminal residues are deleted from SEQ ID NO: 7/12).

Alignment of SEQ ID NO: 7 with SEQ ID NO: 15 

Qy        260 PGVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWF 319
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         24 PGVPRDCGCKPCICTVPEVSSVFIFPPKPKDVLTITLTPKVTCVVVDISKDDPEVQFSWF 83

Qy        320 VDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISK 379
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         84 VDDVEVHTAQTQPREEQFNSTFRSVSELPIMHQDWLNGKEFKCRVNSAAFPAPIEKTISK 143

Qy        380 TKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIM 439
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        144 TKGRPKAPQVYTIPPPKEQMAKDKVSLTCMITDFFPEDITVEWQWNGQPAENYKNTQPIM 203

Qy        440 DTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 488
              |||||||||||||||||||||||||||||||||||||||||||||||||
Db        204 DTDGSYFVYSKLNVQKSNWEAGNTFTCSVLHEGLHNHHTEKSLSHSPGI 252


d) The recitation “the sequence of the recombinant polypeptide and/or the fragment thereof” recited in claim 31, lacks sufficient antecedent basis in base claim 24. 

e) The recitation of “SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 26, and SEQ ID NO: 27” in claim 31 is ambiguous.  SEQ ID NO: 1, SEQ ID NO: 25, SEQ ID NO: 26, and SEQ ID NO: 27 do not correspond with claimed SEQ ID NO: 7 and 12 alignment in base claim 24. 

f) the recitation “the sequence of the fusion protein and/or the fragment thereof” in claim 32, lacks sufficient antecedent basis in base claim 24.  



14.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


15.  Claim 33 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al (JBC, 285(3):1716-1725, 2010).

Kobayashi et al teach a fusion protein comprising mIgG2aFc and octohistidine tag at the C-terminal (8xHis) (see Fig. 1) and the Fc has a sulfide which would result in disulfide bond and homo-dimerization of the fusion protein.  


    PNG
    media_image1.png
    39
    106
    media_image1.png
    Greyscale


The reference teachings anticipate the claimed invention.

16.  Claims 33 and 37-39  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  US20150355172.

The `172 publication teaches and claims a fusion protein comprising an Fc domain and a His(10) tag (see published claim 15), wherein the Fc domain is human or mouse IgG1 sequence (i.e., claimed SEQ ID NO: 15) [0055], [0057]. The fusion protein further comprising hinge region (published claim 9, [0010], [0017]).  The Fc has a sulfide  which would result in disulfide bond and homo-dimerization of the fusion protein.  

Claim 39 is included because the referenced mouse Fc domain and His10 tag would result in SEQ ID NO: 16. 

The reference teachings anticipate the claimed invention.


 17.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

18.  Claims 33  are  rejected under 35 U.S.C. 103 as being unpatentable over    WO2017081211 or Ishida (Blood, (DEC 2 2016) Vol. 128, No. 22, pp. 2097) each in view of US 20020102250 or US 20160271243 or US 20130029358 (all references of record).

WO2017081211 teaches CD38 specific Nanobodies derived from heavy chain only antibodies from camelids as well as CD38- Fc fusion proteins have been described by Fumey et al. (Poster PEGS Europe November 2014). The authors show that these Nanobodies detect CD38 expressing tumors in vivo (page 3, lines 3+). Moreover, the Nanobody-Fc fusion proteins show potent complement dependent cytotoxicity. The `211 publication teaches human CD38 (referenced SEQ ID NO: 465) see page 4, lines 1-2, Page 39, lines 20+) . The extracellular domain of CD38 in human CD38 extends from amino acid 42 to 300 (page 38, lines 25+).  The `211 publication teaches that labelled polypeptides of the invention may for example be used for in vitro, in vivo or in situ assays (including immunoassays known per se such as ELISA, RIA, EIA and other "sandwich assays", etc.) as well as in vivo diagnostic and imaging purposes, depending on the choice of the specific label (page 73, lines 9+).  Also, the `211 publication teaches that  the use chimeric His6x-Myo-epitope Tag and the transformation into XII-blue F. coli  yielded libraries  (see page 92 under the Construction of Phase . . .).

Ishida et al teach the recombinant protein consisted of the extracellular domain of the human CD38 (aa 43-300), which was fused to the N-terminus of the Fc region of the human IgG1 and expressed in CHO-K1 (abstract).

The reference teachings differs from the clamed invention only in the recitation incorporation of polyHis domain containing 8, 9, 10, 11 or 12 histidine residues  to the fusion CD38-Fc in claims 1 and 24.

US 20020102250 teaches that affinity tags are residues that may be incorporated into a protein to enable isolation of the protein by immobilized-metal affinity chromatography or metal-chelate affinity chromatography. Examples of affinity tags useful in the isolation of proteins include, but are not limited to, His-tags (consecutively connected histidine units). Useful His-tags include, but are not limited to, nxHis (where n is the number of consecutively connected histidine units), wherein n=4-8, and mixtures thereof. Particularly useful His-tags include small size tags (having a molecular weight of no greater than about 1 kDa) such as 6xHis (0.84 KDa, available from Qiagen, Inc., Valencia, Calif.), and those created via the polymerase chain reaction (PCR). Affinity tags are commonly placed on the N-terminus of the desired protein. However, small size affinity tags may be placed on the C-terminus, the N-terminus, and/or internally for the desired protein [0029].

US 20160271243 A1 teaches that affinity tags are appended to proteins so that they can be purified from their crude biological source using an affinity technique. For example, an His tag is a widely used protein tag. An His tag has a DNA sequence specifying a string of six to nine histidine residues and is frequently used in vectors for production of recombinant protein. The result is expression of a recombinant protein with an His tag such as a 6xHis tag fused to N- or C-terminus of the recombinant protein. Expressed His-tagged proteins can be purified and detected easily because the string of histidine residues binds to several types of immobilized metal ions, including nickel, cobalt and copper, under specific buffer conditions. In addition, anti-His-tag antibodies are commercially available for use in assay methods involving His-tagged proteins [0158].

The US 20130029358  teach polyhistidine (His-tag) 2-12 amino acids in length comprising 2-12   HHHHHHHH,  HHHHHHHHH, HHHHHHHHHH, HHHHHHHHHHH, and HHHHHHHHHHHH (table 1).  The `358 publication teaches that those tags are well known to those of skill in the art and exemplary sequences and references describing such sequences [0089].  The `358 teaches that a tag is fused to the N-,  C-terminus or both of the peptide [0088].

Those skilled in the art would have had a reason to incorporated a His Tag into the human CD38-Fc taught by the WO2017081211 as taught by the US 20020102250,  US 20160271243  and US 20130029358 to enable isolation of the CD38-Fc protein by immobilized-metal affinity chromatography or metal-chelate affinity chromatography.

From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

Applicant’s arguments, filed 09/15/2022, have been fully considered, but have not been found convincing.

Applicant argument fails to address claim 33, the rejection is maintained for the reasons of record.

17.  Claims 1, 3-4, 6-9, 24 and 41 are allowable because the claimed extracellular domain of CD38 has proline in the 2nd position and two proline residues at the C-terminal that are not taught by the prior art. 

18.  If Applicant wants method claims rejoinder, Applicant is required to present the claims in conditions that meet the 112(b) and 112(a) requirements. 

19.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) AABB, Mitigating the Anti-CD38 Interference with Serologic Testing. January 15, 2016.

AABB teaches that it is possible to neutralize anti-CD38 in plasma and eliminate the interference using either recombinant soluble human CD38 or daratumumab idiotype antibody.2,3 Neither reagent is widely available at this time, and additional validation would be needed. In principle, soluble CD38 could be used to neutralize any anti-CD38, while different idiotype antibodies would be needed to neutralize different CD38 therapeutic antibodies. Finally, antigen-typed cord cells have been used for the antibody screen as an alternative to DTT-treated cells.

(ii) Bell et al. To fuse or not to fuse: What is your purpose? PROTEIN SCIENCE 2013 VOL 22:1466—1477.

 (iii) van de Donk et al. Monoclonal antibodies targeting CD38 in hematological malignancies and beyond.   Immunological Reviews 2016 Vol. 270: 95–112.

van de Donk et al teach that a daratumumab-specific anti-idiotype antibody or soluble CD38 (sCD38) antigen to the IAT plasma sample neutralized the interference of daratumumab.

20.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 25, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644